              Case 1:20-cr-00146-RA Document 6 Filed 06/17/21 Page 1 of 2
                                             U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      June 16, 2021

BY ECF and E-MAIL                                                        An initial conference is scheduled for June 24,
The Honorable Ronnie Abrams                                              2021 at 10:00 a.m. This proceeding will be
United States District Judge                                             held by telephone. The parties may access the
Southern District of New York                                            proceeding by dialing (888) 363-4749, access
40 Foley Square                                                          code 1015508. Time is excluded until June 24,
                                                                         2021, under the Speedy Trial Act, pursuant to
New York, New York, 10007
                                                                         18 U.S.C. Section 3161(h)(7)(A).


   Re:        United States v. Earl Ingarfield, 20 Cr. 146 (RA) SO ORDERED.

                                                                         ________________________
Dear Judge Abrams:                                                       Ronnie Abrams, U.S.D.J.
                                                                         June 16, 2021
        The defendant was arrested on an arrest warrant issued in connection with the above-
referenced two-count Indictment, charging the defendant with conspiracy to commit securities
fraud in violation of Title 18, United States Code, Section 371, and substantive securities fraud, in
violation of Title 15, United States Code, Sections 78j(b) and 78ff, Title 17, Code of Federal
Regulations, Section 20.10b-5, and Title 18, United States Code, Section 2, in Las Vegas, Nevada
on Sunday, June 13, 2021. He was presented in the District of Nevada on June 15, 2021 and
released on bond with conditions.

       The Government respectfully requests that the Court schedule an initial pretrial conference
for Thursday, June 24, 2021 at 10:00 am or 11:00 am, which we believe to be times that are
convenient for the Court based on our correspondence with Your Honor’s deputy clerk. In
addition, because the defendant resides in Nevada, we respectfully request that the initial
conference be conducted by videoconference or telephone conference.

        The Government further requests that the Court exclude time between today and the date
the Court schedules the initial conference, pursuant to 18 U.S.C. § 3161(h)(7). The Government
submits that the ends of justice served by the exclusion outweigh the best interest of the public and
the defendant in a speedy trial, as that time will permit
           Case 1:20-cr-00146-RA Document 6 Filed 06/17/21 Page 2 of 2

                                                                               Page 2


the Government to collect and prepare discovery for production.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney



                                        by: _____________________________
                                            Emily Deininger
                                            Kiersten Fletcher
                                            Tara M. La Morte
                                            Assistant United States Attorney
                                            (212) 637-2472 / 2238 / 1041

cc: Richard A. Schonfeld, Esq.
